NO. 12-17-00117-CV

                             IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

IN RE: PHILADELPHIA INDEMNITY                          §

INSURANCE COMPANY,                                     §       ORIGINAL PROCEEDING

RELATOR                                                §

                                      MEMORANDUM OPINION
        Philadelphia Indemnity Insurance Company seeks mandamus relief from the trial court’s
order denying its motion to transfer venue.1 We conditionally grant the writ.


                                               BACKGROUND
        In 2014, Red Dot Buildings and Rigney Construction and Development, L.L.C. entered
into a subcontract related to the construction of a school in Brooks County, Texas. Red Dot
secured a payment bond from Philadelphia for the project in accordance with Chapter 2253 of
the Texas Government Code.
        When a dispute subsequently arose between Red Dot and Rigney, Red Dot sued for
breach of contract. Rigney moved to transfer venue to Hidalgo County. The trial court denied
the motion. Red Dot also made a payment bond claim with Philadelphia. In its first amended
petition, Red Dot brought Philadelphia into the lawsuit under Chapter 2253 of the Texas
Government Code. Philadelphia filed a motion to transfer venue with its original answer,
asserting that the case must be transferred to Brooks County under section 2253.077 of the
government code. Citing that venue had been determined before Philadelphia was a party, the
trial court denied Philadelphia’s motion to transfer. This original proceeding followed.


        1
          The respondent is the Honorable Dan Moore, Judge of the 173rd Judicial District, Henderson County,
Texas. The underlying proceeding is trial court cause number CV15-0009-173, styled Red Dot Buildings Sys., Inc.
vs. Rigney Constr. & Dev. LLC & Philadelphia Indem. Ins. Co.
                                      AVAILABILITY OF MANDAMUS
        Mandamus will issue only to correct a clear abuse of discretion for which the relator has
no adequate remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex.
2004) (orig. proceeding). A trial court has no discretion in determining what the law is or
applying the law to the facts. Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig.
proceeding). A trial court abuses its discretion by failing to analyze or apply the law correctly.
Id. As the party seeking relief, the relator bears the burden of demonstrating entitlement to
mandamus relief. Id. at 837.
        In this case, Philadelphia seeks the enforcement of section 2253.077 of the Texas
Government Code, which is mandatory in nature. See Poth Corp. v. Marble Falls Indep. Sch.
Dist., 673 S.W.2d 648, 651 (Tex. App.—Austin 1984, no writ). A party may petition for a writ
of mandamus with an appellate court to enforce mandatory venue provisions. See TEX. CIV.
PRAC. & REM. CODE ANN. § 15.0642 (West 2017); see also In re Hannah, 431 S.W.3d 801, 806
(Tex. App.—Houston [14th Dist.] 2014, orig. proceeding) (per curiam). A party seeking to
enforce a mandatory venue provision is not required to prove the lack of an adequate appellate
remedy, but is required only to show that the trial court abused its discretion. In re Mo. Pac.
R.R. Co., 998 S.W.2d 212, 216 (Tex. 1999).


                                           ABUSE OF DISCRETION
        In its only issue, Philadelphia contends that the trial court abused its discretion when it
denied the motion to transfer venue. Philadelphia argues that the transfer to Brooks County is
mandatory under section 2253.077 of the government code.2
        Rule 87 of the Texas Rules of Civil Procedure governs motions to transfer venue. See
TEX. R. CIV. P. 87. It provides that if venue has been sustained against a motion to transfer, no
further motions shall be considered unless the new motion is based on a mandatory venue
provision.     TEX. R. CIV. P. 87(5).           Therefore, the general rule is that only one venue
determination may be made in a single proceeding in the same trial court. Van Es v. Frazier,
230 S.W.3d 770, 775 (Tex. App.—Waco 2007, pet. denied); see also Fincher v. Wright, 141
S.W.3d 255, 263–64 (Tex. App.—Fort Worth 2004, no pet.); In re Shell Oil Co., 128 S.W.3d
2
          Philadelphia also argues that there is an applicable contractual provision that mandates venue in Brooks
County. Given our disposition of this proceeding under section 2253.077, we need not address this argument. See
TEX. R. APP. P. 47.1.


                                                        2
694, 696 (Tex. App.—Beaumont 2004, orig. proceeding); Marathon Corp. v. Pitzner, 55 S.W.3d
114, 137 n.6 (Tex. App.—Corpus Christi 2001), rev’d on other grounds, 106 S.W.3d 724 (Tex.
2003) (per curiam). In addition, a subsequent motion to transfer venue asserting a claim of
mandatory venue is not permitted unless that claim was not available to the original movant. See
TEX. R. CIV. P. 87(5); Frazier, 230 S.W.3d at 775.
       In this case, the trial court denied Rigney’s motion to transfer venue to Hidalgo County
before Philadelphia was a party to the case. Normally, this would preclude Philadelphia from
pursuing a transfer. See TEX. R. CIV. P. 87(5). However, Philadelphia’s motion is based on a
claim of mandatory venue under section 2253.077 of the government code. Chapter 2253
concerns payment bonds for public works projects and allows a payment bond beneficiary to sue
the surety on a payment bond if a claim goes unpaid. See TEX. GOV’T CODE ANN. §§ 2253.021
(West 2016), 2253.073 (West 2016). Section 2253.077 expressly requires that “a suit under this
chapter shall be brought in a court in a county in which any part of the public work is located.”
Id. § 2253.077 (West 2016); see Wichita County v. Hart, 917 S.W.2d 779, 781 (Tex. 1996)
(“Legislature’s use of the word ‘shall’ in a statute generally indicates the mandatory character of
the provision[]”); see also Poth Corp., 673 S.W.2d at 651; TEX. GOV’T CODE ANN. § 311.016(2)
(West 2013) (stating “shall” imposes a duty).
       Red Dot did not assert a cause of action under Chapter 2253 against Rigney. Therefore,
Rigney could not have relied on the mandatory venue provision of section 2253.077. See TEX.
GOV’T CODE ANN. § 2253.077. Red Dot did, however, assert a claim for payment under the bond
against Philadelphia pursuant to Chapter 2253. Accordingly, while a claim of venue under
section 2253.077 was not available to Rigney, the claim was available to Philadelphia. See TEX.
R. CIV. P. 87(5).
       Based on the record, it is undisputed that the project at issue is located in Brooks County,
Texas and that Red Dot’s suit against Philadelphia is brought pursuant to Chapter 2253. Because
section 2253.077 mandates that a suit under Chapter 2253 shall be brought in a court in a county
in which any part of the public work is located, venue is mandatory in Brooks County. See TEX.
GOV’T CODE ANN. § 2253.077; see also TEX. CIV. PRAC. & REM. CODE ANN. § 15.016 (West
2017) (“An action governed by any other statute prescribing mandatory venue shall be brought in
the county required by that statute[]”). For this reason, the trial court abused its discretion when
it denied Philadelphia’s motion to transfer venue. See Walker, 827 S.W.2d at 840. Accordingly,



                                                 3
Philadelphia has established its entitlement to mandamus relief. See In re Prudential Ins. Co. of
Am., 148 S.W.3d at 135–36; see also In re Mo. Pac. R.R. Co., 998 S.W.2d at 216.


                                                  CONCLUSION
         Based upon our review of the record and the foregoing analysis, we conclude the trial
court should have granted Philadelphia’s motion to transfer venue to Brooks County under
section 2253.077 of the Texas Government Code.                 Accordingly, we conditionally grant
Philadelphia’s petition for writ of mandamus. We direct the trial court to vacate its April 10,
2017 order denying Philadelphia’s motion to transfer, and in its stead, to issue an order granting
Philadelphia’s motion to transfer venue to Brooks County, Texas. We trust the trial court will
promptly comply with this opinion and order. The writ will issue only if the trial court fails to do
so within fifteen days of the date of the opinion and order. The trial court shall furnish this
Court, within the time of compliance with this Court’s opinion and order, a certified copy of the
order evidencing such compliance.
                                                                    BRIAN HOYLE
                                                                       Justice


Opinion delivered May 24, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




                                                          4
                                 COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           ORDER
                                          MAY 24, 2017


                                      NO. 12-17-00117-CV


                 PHILADELPHIA INDEMNITY INSURANCE COMPANY,
                                     Relator
                                       V.
                               HON. DAN MOORE,
                                  Respondent


                               Appeal from the 173rd District Court
                    of Henderson County, Texas (Tr.Ct.No. CV15-0009-173)

                       ON THIS DAY came to be heard the petition for writ of mandamus filed
by PHILADELPHIA INDEMNITY INSURANCE COMPANY, who is the relator in Cause
No. CV15-0009-173, pending on the docket of the 173rd Judicial District Court of Henderson
County, Texas. Said petition for writ of mandamus having been filed herein on April 12, 2017,
and the same having been duly considered, because it is the opinion of this Court that the petition
for writ of mandamus be, and the same is, conditionally granted.
                       And because it is further the opinion of this Court that the trial judge will
act promptly and vacate his order of April 10, 2017, denying Philadelphia’s motion to transfer,
and in its stead, to issue an order granting Philadelphia’s motion to transfer venue to Brooks
County, Texas; the writ will not issue unless the HONORABLE DAN MOORE fails to comply
with this Court order within fifteen (15) days from the date of this order.
                       It is further ORDERED that RED DOT BUILDINGS, real party in
interest, pay all costs incurred by reason of this proceeding.
                       Brian Hoyle, Justice.
                       Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.